DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the holer including the communication path portion.” It is not understood how a physical component such as a holder can include a communication path. In other words, if as understood by Examiner, the communication path is just a path filled with air, Examiner is unclear as to how a holder can include such a path. Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton et al. (2003/0142150).

 	Regarding claim 1, Barton teaches a lid configured to cover a waste liquid intake portion of a waste liquid tank that collects a waste liquid, the lid comprising: 
an inside opening portion (fig. 7, item 72) having a first opening (fig. 7, item 70) configured to face an interior of the waste liquid tank (see fig. 7, item 73); and 
a communication path portion (fig. 7, transition from inside tank to outside of tank) configured to connect the inside opening portion to an atmosphere (see fig. 7, note that the opening serves as both an ink introduction path and an atmospheric opening), the communication path portion having a second opening (fig. 7, opening portion created by items 79 and other boundaries opening to inside tank) communicating with the inside opening portion (see fig. 7), 
the first opening is defined by a seal (fig. 7, note that item 70 serves as a seal) and is larger in area than the second opening (see fig. 7, note that because item 79 is fitted into first opening portion, the second opening formed by item 79 and top of first opening portion is necessarily smaller than first opening), the second opening is defined by an intersection between a slider and the seal (fig. 7, note that the slider is being taken to be item 79). 	Regarding claim 2, Barton teaches the lid according to claim 1, wherein an opening area of the communication path portion is smaller than an opening area of the inside opening portion (see fig. 7, note also that “opening area” could mean any number of things). 	Regarding claim 3, Barton teaches the lid according to claim 1, wherein the communication path portion and the inside opening portion are disposed in different positions in an in-plane direction of the lid, and a part of the communication path portion is overlapped with the inside opening portion (see fig. 7). 	Regarding claim 4, Barton teaches the lid according to claim 1, further comprising: 
a contact component (fig. 7, surface 76) configured to contact the waste liquid intake portion (fig. 7, note that the entire top portion of the tank is being taken to be the waste liquid intake portion), the contact component including the inside opening portion (fig. 7); and 
a holder (fig. 7, note that there is necessarily a holder holding item 78) holding the contact component, the holder including the communication path portion (see 112 rejection).
 	Regarding claim 6, Barton teaches a waste liquid collection device comprising: the lid according to claim 1; the waste liquid tank; and a tank mount in which the waste liquid tank is removably installed ([0030], note that spittoon is removable). 	Regarding claim 7, Barton teaches a liquid discharge apparatus comprising: a printing unit (fig. 1, item 21) configured to discharge ink for printing an image; and the lid according to claim 1. 	Regarding claim 8, Barton teaches the liquid discharge apparatus according to claim 7, wherein the waste liquid is a part of the ink that does not contribute to the printing of the image ([0030]). 	Regarding claim 9, Barton teaches the liquid discharge apparatus according to claim 7, wherein the waste liquid is a treatment liquid ([0030], note that because “a treatment liquid” is not defined in the claim, ink is being taken to be the claimed treatment liquid). 	Regarding claim 10, Barton teaches a liquid discharge apparatus comprising: a printing unit configured to discharge ink for printing an image; and the waste liquid collection device according to claim 6 (see rejections above). 	Regarding claim 11, Barton teaches the liquid discharge apparatus according to claim 10, wherein the waste liquid is a part of the ink that does not contribute to the printing of the image ([0030]). 	Regarding claim 12, Barton teaches the liquid discharge apparatus according to claim 10, wherein the waste liquid is a treatment liquid ([0030], note that because “a treatment liquid” is not defined in the claim, ink is being taken to be the claimed treatment liquid).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853